Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive. For arguments related to the amendments please see the new rejection below.
Applicant argues that Nanami does not describe, a control unit arrangement configured to, for determination of a plurality of lines from an initial dataset of K radar detections, perform a set of operations repeatedly until a stopping criterion is fulfilled. 
The Examiner respectfully disagrees. Nanami teaches It is noted that, in the third embodiment, in order to consider the lateral width of the target object, left ends of groups of the target object detected points at a plurality of time points may be linearly approximated with the RANSAC algorithm to obtain the movement vector, and right ends of groups of the target object detected points at a plurality of time points may be linearly approximated with the RANSAC algorithm to obtain the movement vector (0080). Since Nanami describes two vectors for left and right lateral vision to be obtained that would constitute a plurality of lines being created. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160171893) in view of Nanami (US 20150183431).
	Regarding to claim 1, Chen teaches:
A vehicle radar system arranged to be mounted in an ego vehicle (The vehicle sensors are configured to identify the surroundings and the location of the probe vehicle(0024))
including at least one detector arrangement (the sensors may include Global Positioning System (GPS) identification, light detection and ranging (LIDAR), radar, and/or cameras for computer vision)
at least one control unit arrangement (One or more embodiments described herein may implement functions using two or more specific interconnected hardware modules or devices with related control and data signals that can be communicated between and through the modules, or as portions of an application-specific integrated circuit (0107))
wherein said the detector arrangement is configured to obtain a dataset initially including a number K of radar detections (The following embodiments include determining lane information (e.g., number of lanes, current lane location, and lane width) of a road segment from vehicle probe data(0022))
Chen does not teach:
wherein the control unit arrangement is configured to, for determination of a plurality of lines from the number K of radar detections repeatedly until a first stopping criterion is fulfilled
 determine a dominating line for a current iteration from the dataset of radar detections for the current iteration
And to update the dataset of radar detections for a next iteration based on removal of  radar detections associated with the dominating line for the current iteration from the dataset of radar detections, for the current iteration 
However, Nanami teaches:
wherein the control unit arrangement is configured to, for determination of a plurality of lines from the number K of radar detections repeatedly until a first stopping criterion is fulfilled In this case, the change of the width of the target object detected point groups may have an influence on the adopted point number (or the non-adopted point number) in calculating the movement vector related to the target object detected points at the left end, and the adopted point number (or the non-adopted point number) in calculating the movement vector related to the target object detected points at the right end (0080).
repeatedly until a first stopping criterion (The process routine illustrated in FIG. 2 is performed at a predetermined cycle during a period in which the vehicle travels, for example (0044))
determine a dominating line for a current iteration from the dataset of radar detections for the current iteration (history of the position of the target object with respect to the host vehicle. A way of calculating the movement vector at a plurality of time points may be arbitrary, including an ordinary least squares method; however, preferably, a robust estimation method that uses only, part of the positional information at a plurality of time points that is within a predetermined error range. A typical example of the robust estimation method is RANSAC (RANdom SAmple Consensus)algorithm that randomly extracts samples of the positional information items and applies the least squares method to the extracted samples (0046)).
And to update the dataset of radar detections for a next iteration based on removal of  radar detections associated with the dominating line for the current iteration from the dataset of radar detections, for the current iteration (According to the RANSAC algorithm (and also other robust estimation methods), the positional information items that are out of the predetermined error range is not adopted as outliers (0047))
Chen and Nanami are considered analogous since they are both in the field of object detection and data gathering/processing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to have a system that is capable of gathering data and extracting multiple planes to identify inliers. Then to remove said inliers from the data thus making it more accurate. Finally, repeating these steps in order to assure quality assurance.
Regarding claim 7, Chen teaches:
obtaining by at least one detector of the vehicle radar system, a dataset initially including a number K of radar detections (The following embodiments include determining lane information (e.g., number of lanes, current lane location, and lane width) of a road segment from vehicle probe data (0022))
Chen does not teach:
determining by at least one controller of the vehicle radar system, a plurality of lines from the number K of radar detections repeatedly until a first stopping criterion is fulfilled
determining a dominating line for a current iteration from the dataset of radar detections for a current criterion, and updating the dataset of radar detections for a next iteration by removing radar detections associated with the dominating line for the current iteration from the dataset of radar detections for the current iteration;
However, Nanami teaches:
determining by at least one controller of the vehicle radar system, a plurality of lines from the number K of radar detections repeatedly until (In this case, the change of the width of the target object detected point groups may have an influence on the adopted point number (or the non-adopted point number) in calculating the movement vector related to the target object detected points at the left end, and the adopted point number (or the non-adopted point number) in calculating the movement vector related to the target object detected points at the right end (0080)).
repeatedly until a first stopping criterion (The process routine illustrated in FIG. 2 is performed at a predetermined cycle during a period in which the vehicle travels, for example (0044))
determining a dominating line for a current iteration from the dataset of radar detections for a current criterion, (history of the position of the target object with respect to the host vehicle. A way of calculating the movement vector at a plurality of time points may be arbitrary, including an ordinary least squares method; however, preferably, a robust estimation method that uses only, part of the positional information at a plurality of time points that is within a predetermined error range. A typical example of the robust estimation method is RANSAC (RANdom SAmple Consensus)algorithm that randomly extracts samples of the positional information items and applies the least squares method to the extracted samples (0046)).
 and updating the dataset of radar detections for a next iteration by removing radar detections associated with the dominating line for the current iteration from the dataset of radar detections for the current iteration; (According to the RANSAC algorithm (and also other robust estimation methods), the positional information items that are out of the predetermined error range is not adopted as outliers (0047))
Chen and Nanami are considered analogous since they are both in the field of object detection and data gathering/processing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to have a system that is capable of gathering data and extracting multiple planes to identify inliers. Then to remove said inliers from the data thus making it more accurate. Finally, repeating these steps in order to assure quality assurance.
Regarding claim 3, Chen further teaches:
Wherein  the control unit arrangement is configured to determine, for a line in question from the plurality of lines, a number of radar detections within each one of a plurality of spatial slots that run parallel to the line in question (For example, dynamic objects calculated or normalized to be between 0 and 1 meter from the road boundary are stored in one bucket, while objects determined to be between 1 and 2 meters are stored in a second bucket, and so on. The tabulated data may be plotted in a histogram to show the distribution of data, wherein the x-axis represents the different bins of data(0052))
where the plurality of spatial slots extend orthogonal to the line in question (the lateral distance measured along an axis perpendicular to lanes of the road segment(0009))
such that a radar detection density distribution is obtained along an axis that runs orthogonal to the line in question (In other words, the number of vehicle lanes may be determined based on the number of identified peaks in the histogram (i.e., a “peak-based” approach)(0052, Fig.4))
Regarding claim 4, Chen teaches wherein that each slot of the plurality of spatial slots corresponds to a distance interval r (In some embodiments, data collected within a relatively short longitudinal distance (e.g., 10-20 meters) (0035)).
Regarding claim 5, Chen further teaches the control unit arrangement is configured to analyze magnitudes of peaks of the radar detection density distribution, wherein peaks that lie within certain thresholds are determined to indicate parallel lines (In other words, the number of vehicle lanes may be determined based on the number of identified peaks in the histogram (i.e., a “peak-based” approach)(0052, Fig.4)).
Regarding claim 6, Chen further wherein the control unit arrangement is adapted to determine which lines that are mutually parallel by comparing the lines in question (Based on the histogram, the compiled data indicates that the road is four lanes wide(0053)).
Regarding claim 9, Chen further teaches:
a line in question from the plurality of lines, determining the number of radar detections within each one of a plurality of spatial slots that run parallel to the line in question (For example, dynamic objects calculated or normalized to be between 0 and 1 meter from the road boundary are stored in one bucket, while objects determined to be between 1 and 2 meters are stored in a second bucket, and so on. The tabulated data may be plotted in a histogram to show the distribution of data, wherein the x-axis represents the different bins of data(0052))
where the plurality of spatial slots extend orthogonal to the line in question (the lateral distance measured along an axis perpendicular to lanes of the road segment(0009))
such that a radar detection density distribution is obtained along an axis that runs orthogonal to the line in question (In other words, the number of vehicle lanes may be determined based on the number of identified peaks in the histogram (i.e., a “peak-based” approach)(0052, Fig.4))
Regarding claim 10, Chen further teaches wherein each slot of the plurality of spatial slots corresponds to a distance interval r (In some embodiments, data collected within a relatively short longitudinal distance (e.g., 10-20 meters)).
Regarding claim 11, Chen further teaches comprising analyzing magnitudes of peaks of the radar detection density distribution, wherein peaks that lie within certain thresholds are determined to indicate parallel lines (In other words, the number of vehicle lanes may be determined based on the number of identified peaks in the histogram (i.e., a “peak-based” approach)(0052, Fig.4)).
Regarding claim 12, Chen further teaches determining which lines from the plurality of lines are mutually parallel by comparing the lines (Based on the histogram, the compiled data indicates that the road is four lanes wide(0053)).
Allowable Subject Matter
Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648